                 Case: 1:18-cv-08513 Document #: 14-2 Filed: 01/18/19 Page 1 of 2 PageID #:90
AO 440 (Rev. 05/00) Summons in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF ILLINOIS



                                                                           SUMMONS IN A CIVIL CASE
Corey Batchelor

                                                                 CASE NUMBER:       1:18-cv-08513
                                V.                               ASSIGNED JUDGE:
                                                                                    Honorable Elaine E. Bucklo
 City of Chicago, et al.                                         DESIGNATED
                                                                 MAGISTRATE JUDGE: Honorable Mary M. Rowland


                    TO: (Name and address of Defendant)
       JAMES McCARDLE
       Office of Legal Affairs
       CPD Headquarters Building
       3510 South Michigan Avenue
       Chicago, IL 60653
          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

                 Scott R. Drury
                 Loevy & Loevy
                 311 N. Aberdeen st., 3rd Floor
                 Chicago, IL 60607


                                                                               21
an answer to the complaint which is herewith served upon you,                                days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




     THOMAS G. BRUTON, CLERK
                          RK

                                                                                    January 3, 2019
                                                                                    Januar
     (By) DEPUTY CLERK                                                              DATE
Case: 1:18-cv-08513 Document #: 14-2 Filed: 01/18/19 Page 2 of 2 PageID #:91
